          Case 8:20-cv-03027-KKM-CPT Document 1-1 Filed 12/20/20 Page 1 of 5 PageID 5

                                                                                                                 Search




 Company Directory: Search Results
                                           This information is current as of 9/12/2019
                       LIFE INSURANCE COMPANY OF NORTH AMERICA

                           FEIN                           XX-XXXXXXX
                           Florida Company Code           05335
                           NAIC Company Code              65498
                           Company Type                   LIFE AND HEALTH INSURER
                           Home State                     PA
                           Web Site                       http://WWW.CIGNA.COM
                           Authorization Type             CERTIFICATE OF AUTHORITY
                           Authorization Status           ACTIVE
                           First Licensed in Florida Date 10/01/1957
                                                          Addresses

       Type                         Address                                                            Phone


                                            ,
       ADMINISTRATIVE
                                    PHILADELPHIA PA

                                    United States



       HOME
                                    PHILADELPHIA PA

                                    United States


                                            ,
       MAILING
                                    PHILADELPHIA PA

                                    United States
       CLAIMS WEBSITE               http://www.cigna.com
       LOCATION OF
       RECORDS


                                    PHILADELPHIA PA
        EXHIBIT "A"
https://www.floir.com/companysearch/each_comp.aspx?IREID=101217&AUTHID=101217&FICTNAME=&CCRCNAME=&passCompanyType=LIFE A…   1/3
          Case 8:20-cv-03027-KKM-CPT Document 1-1 Filed 12/20/20 Page 2 of 5 PageID 6
                             United States
                                            Authorized Lines of Business

                              Line of Business    Type
                              GROUP LIFE AND      DIRECT AND
                              ANNUITIES           REINSURANCE
                                                  DIRECT AND
                              ACCIDENT AND HEALTH
                                                  REINSURANCE
                                                  DIRECT AND
                              LIFE
                                                  REINSURANCE
                                                  DIRECT AND
                              CREDIT DISABILITY
                                                  REINSURANCE
                                                  DIRECT AND
                              CREDIT LIFE
                                                  REINSURANCE
                                                  DIRECT AND
                              VARIABLE ANNUITIES
                                                  REINSURANCE




                                                         New Search


 DISCLAIMER

 The Florida Office of Insurance Regulation (“Office”) provides access to company and other information on this
 Web site as a public service. Although reasonable efforts have been made to ensure that all electronic
 information made available is current, complete and accurate, the Office does not warrant or represent that this
 information is current, complete and accurate. All information is subject to change on a regular basis, without
 notice.

 The Office assumes no responsibility for any errors in the information provided, nor assumes any liability for
 any damages incurred as a consequence, directly or indirectly, of the use and application of any of the contents
 of the Office Web site. Unless otherwise noted on an individual document, file, webpage or other Web site item,
 the Office grants users permission to reproduce and distribute all information available on this website for non-
 commercial purposes and usage, as long as the contents remain unaltered and as long as it is noted that the
 contents have been made available by the Florida Office of Insurance Regulation.

 Any electronic information or inquiries that the Office receives from a Web site user shall not be considered as,
 or treated as, confidential.

 The inclusion of, or linking to, other web site URLs does not imply our endorsement of, nor responsibility for,
 those web sites, but has been done as a convenience to our Web site visitors.

 EXAMPLES


 The Office of Insurance Regulation company search does not require you to know exactly how Office of
 Insurance Regulation has the company's name recorded. It will take your input and return every name that
 contains your input as it appears in any part of all records. In other words, if your search is:


https://www.floir.com/companysearch/each_comp.aspx?IREID=101217&AUTHID=101217&FICTNAME=&CCRCNAME=&passCompanyType=LIFE A…   2/3
         Case 8:20-cv-03027-KKM-CPT Document 1-1 Filed 12/20/20 Page 3 of 5 PageID 7
 Floricorp

 then the search will return all the names that have "Floricorp" in any part of the record. For example:

 FLORICORP, INC.
 FLORICORP PROPERTY AND CASUALTY COMPANY
 SOUTHERN FLORICORP UNLIMITED

 If you entered

 Floricorp P

 you would get only

 FLORICORP PROPERTY AND CASUALTY COMPANY

 Note that even though the whole name is searched, the service still looks for an exact match. So if you entered

 FLORICORP,

 (i.e., with a comma) you would only get

 FLORICORP, INC.




https://www.floir.com/companysearch/each_comp.aspx?IREID=101217&AUTHID=101217&FICTNAME=&CCRCNAME=&passCompanyType=LIFE A…   3/3
             Case 8:20-cv-03027-KKM-CPT Document 1-1 Filed 12/20/20 Page 4 of 5 PageID 8




                                  Licensee Search


   Licensee Detail
                License #:


                Full Name:


                Business Address:
                BROWN & BROWN OF FLORIDA INC
                TAMPA, FL
                Mailing Address:




                Email:


                Phone:


                County:
                Hillsborough

                NPN #:



                 Continuing Education Statistics
                                                           CE Due Date:

                                            Continuing Education Status:

                                             Number of Hours Required:

                                            Number of Hours Completed:




                                                         Valid Licenses



https://licenseesearch.fldfs.com/Licensee                                                  1/8
             Case 8:20-cv-03027-KKM-CPT Document 1-1 Filed 12/20/20 Page 5 of 5 PageID 9

                                               Issue
            Type                               Date        Qualifying Appointment




                                             Active Appointments




          LIFE & HEALTH (0218)

            Company Name                                                   Issue Date   Exp Date




            LIFE INSURANCE COMPANY OF NORTH AMERICA                        10/4/2017    4/30/2020




https://licenseesearch.fldfs.com/Licensee/                                                          2/8
